371 F.2d 1016
UNITED STATES of America ex rel. Edward C. BEHM, Appellant,v.Harry E. RUSSELL, Superintendent State Correctional Institution, Huntingdon, Pennsylvania.
No. 16011.
United States Court of Appeals Third Circuit.
Submitted February 6, 1967.
Decided February 20, 1967.

Appeal from the United States District Court for the Middle District of Pennsylvania; Frederick V. Follmer, Judge.
Edward C. Behm, pro se.
Amos Davis, Dist. Atty., Hollidaysburg, Pa., for appellee.
Before HASTIE, FORMAN and SMITH, Circuit Judges.
OPINION OF THE COURT
PER CURIAM.


1
The appellant, a state prisoner, has appealed from the denial of his petition for habeas corpus. His principal contention is that he pleaded guilty without the constitutionally essential benefit of counsel. With adequate justification in the record, the disputed factual issues concerning the appointment and conduct of counsel have been decided against the appellant. Accordingly, the collateral attack upon his conviction fails.


2
The court notes with disapproval the failure of counsel for the appellee to file a brief and an appendix which might have facilitated our consideration of this appeal.


3
The judgment will be affirmed.